Exhibit 10.1

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

SENIOR OFFICER EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR OFFICER EMPLOYMENT
AGREEMENT (this “First Amendment”) is entered into effective the 1st day of
March, 2014, by and between The GEO Group, Inc., a Florida corporation (the
“Company”) and Jorge A. Dominicis (the “Employee”).

WITNESSETH:

WHEREAS, the Company and the Employee (collectively, the “Parties”) have
previously entered into that certain Amended and Restated Senior Officer
Employment Agreement effective as of December 17, 2008, and as amended by the
First Amendment to Amended and Restated Senior Officer Employment Agreement,
dated March 1, 2011 (collectively, the “Prior Employment Agreement”), which set
forth the Parties’ rights and obligations with respect to Employee’s employment
with the Company;

WHEREAS, the Employee and the Company amended and restated the Prior Employment
agreement and entered into that certain Second Amended and Restated Senior
Officer Employment Agreement (the “Employment Agreement”), dated December 31,
2012;

WHEREAS, the Employee has also entered into that certain Employment Agreement
(the “GEO Care Employment Agreement”), dated December 31, 2012, with GEO Care,
LLC (“GEO Care”), a Florida limited liability company;

WHEREAS, the Employee is presently dually employed by the Company under the
Employment Agreement, holding the position of Senior Vice President of Community
Services; and by GEO Care, under the GEO Care Employment Agreement, holding the
position of President;

WHEREAS, the Employee’s combined annual 2014 salary as an employee of the
Company and of GEO Care is $530,450.00 ($22,102.08 paid bi-monthly);

WHEREAS, Employee is leaving his employment with the Company on an amicable
basis and has agreed to continue providing services to the Company during a two
(2) month transition period (the “Transition Period”) beginning on the date
hereof.

NOW THEREFORE, in consideration of the premises, mutual agreements and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Position and Duties. During the Transition Period, the Employee shall retain
his current title, position, and duties with the Company, as set forth in the
Employment Agreement.

2. Transition Period.

 

  a. During the first month of the Transition Period, the Employee shall devote
40% of his business time to his employment with the Company. Accordingly,
beginning on the first day of the Transition Period, the Employee shall be
compensated by the Company at the rate of $8,840.83 bi-monthly, which represents
40% of the Employee’s current combined 2014 bi-monthly compensation.

 

1



--------------------------------------------------------------------------------

  b. During the second month of the Transition Period, the Employee shall devote
25% of his business time to his employment with the Company. Accordingly, during
the second month of the Transition Period, the Employee shall be compensated by
the Company at the rate of $5,525.52 bi-monthly, which represents 25% of the
Employee’s current combined 2014 bi-monthly compensation.

3. Termination. At the conclusion of the Transition Period, the Employment
Agreement and the Employee’s employment with the Company shall terminate, and
the Employee and the Company shall enter into an independent contractor
arrangement whereby the Employee will be a consultant for the Company, on terms
previously agreed upon by the Parties.

Except as otherwise specifically amended herein, the terms and provisions of the
Employment Agreement remain in full force and effect. This First Amendment may
be executed in counterparts.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this First Amendment on the
date first written hereinabove.

 

THE GEO GROUP, INC.:

By:   /s/ George C. Zoley Name: George C. Zoley

Title: Chairman and CEO

 

EMPLOYEE:

By:   /s/ Jorge A. Dominicis Name: Jorge A. Dominicis  

 

3